84 Ill. App.2d 72 (1967)
228 N.E.2d 465
Edward J. Damer, Plaintiff-Appellant,
v.
Burton Browne and Gaslight Club, Inc., an Illinois Corporation, Defendants-Appellees.
Gen. No. 50,527.
Illinois Appellate Court  First District, Fourth Division.
May 19, 1967.
Rehearing denied June 19, 1967.
McKay, Moses, McGarr & Gibbons, of Chicago (Donald J. Parker, of counsel), for appellant.
Fein & Pesmen, of Chicago (Harold A. Fein and Jules G. Cogan, of counsel), for appellees.
(Abstract of Decision.)
Opinion by JUSTICE McCORMICK.
Reversed in part, affirmed in part, and remanded with directions.
Not to be published in full.